Citation Nr: 1811439	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-17 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a compensable rating for facial scars.

2. Entitlement to an increased rating for left eye posttraumatic aphakia in excess of 30 percent disabling.

3. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

4. Entitlement to SMC based on loss of use of one eye.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) in May 2007 and June 2012. In October 2015, the Board previously remanded these matters for further development. The Veteran testified at an August 2017 Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is in the record.

The Veteran's appeal to reopen claims for service connection for a right eye cataract, entitlement to an increased rating for major depression with alcohol use disorder, and entitlement to total disability rating based on individual unemployability (TDIU) will be adjudicated in a separate Board decision because those issues require a panel of VLJs due to multiple hearings being held. See 38 U.S.C. § 7102(a) (2012).

The issue of entitlement to SMC based on loss of use is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1. During his August 2017 Board hearing, the Veteran withdrew his appeal for an increased rating for left eye posttraumatic aphakia.

2. During his August 2017 Board hearing, the Veteran withdrew his appeal for an increased ratings for facial scars.

3. The Veteran is not so helpless as to be in need of regular aid and attendance of another person due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an increased rating for left eye posttraumatic aphakia. 38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an increased rating for facial scars. 38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3. SMC based on the need for aid and attendance is not warranted. 38 U.S.C. §§ 1114(l), 5107, 5121A (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist regarding the matter being denied herein. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Withdrawal

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary. 38 U.S.C. § 7104. Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. The withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. Withdrawal can be by the Veteran or by his representative. Id. 

On the record during his August 2017 hearing, the Veteran withdrew his claims to reopen service connection for a right eye cataract and entitlement to increased ratings for left eye posttraumatic aphakia and facial scars. Accordingly, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to those issues. Accordingly, because the Board has no further jurisdiction to review appeals on these matters, they are dismissed.

III. Aid and Attendance

Legal Criteria

SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

Determinations as to need for aid and attendance due to service-connected disability must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made; it is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record. The Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim. See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service-connected disabilities are: major depression with alcohol use disorder, rated at 30 percent disabling prior to June 11, 2014 and 100 percent disabling thereafter; left eye posttraumatic aphakia, rating at 30 percent disabling; and facial scars, rated at zero percent disabling.

The Veteran does not claim, and the medical evidence of record does not support, that the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; that he has blindness in both eyes with visual acuity of 5/200 or less; or that he is shown to be permanently bedridden. Accordingly, the Board will focus on evidence relating to whether he is so helpless as to be in need of regular aid and attendance of another person due to his service-connected disabilities.

During a June 2014 VA eye examination, the Veteran reported poor vision in his left eye, although he did not wear his glasses or contact lens correction. His greatest difficulty was with worsening depth perception, which he noticed mostly when walking up or down the stairs or crossing the street.

In August 2014 VA treatment records, the Veteran noted that he was able to maneuver without his cane after a recent eye surgery.

The Veteran underwent a VA aid and attendance examination in May 2016. He cited trouble with his vision as his only functional disability. He lived by himself independently in an apartment. He stated that a typical day involves taking responsibility for his personal hygiene and other routine activities such as cooking. He stated that he takes a walk daily, watches television, and attends social meetings regularly. He kept track of and got to medical appointments as scheduled. He traveled to the exam alone. He was able to perform all self-care skills. He could walk without the assistance of another person over one mile. He was unrestricted from leaving the house. He stated that with the help of the low vision staff he was able to remain independent. He described using public transportation independently with the help of a magnifying device. When asked about support, he stated that he could use help with reading, including newspapers.

During a May 2016 VA eye examination, the Veteran reported that he has poor uncorrected vision in his left eye that results in a sensory exotropia. As a result, he experienced constant binocular horizontal diplopia. He had prismatic glasses which did not seem to improve his symptoms. He used a contact lens in his left eye for reading. He also reported constant light sensitivity. He reported that his biggest issue was his lack of depth perception. Because the vision in his left eye is very blurry, he essentially only had one good eye which limited his stereopsis. He had no incapacitating episodes within the past 12 months. The examiner opined that the Veteran was unable to drive. Additionally, the Veteran was unable to tolerate his glasses due to the refractive error being very different. 

During his August 2017 Board hearing, the Veteran said it was "brought up" about whether he needed someone to assist him to live, such as with cooking and cleaning. He testified that he wanted to see if he could handle it himself and "was able to adjust." He was able to go up and down stairs with the assistance of a rail and his eyes would burn if he looked at a television for too long. He did not have a driver's license because his vision was not good enough. He traveled by train to get to the Board hearing, which was difficult at times because he had to ensure he was reading signs correctly. He had to rely on other people when crossing the street. Sometimes his friend would help him down the stairs and help with doors while he goes through his everyday routine. He has to rely on other people to go shopping sometimes, because he needs help reading labels. He is able to walk to the store, which is a ten to 15 minute walk, because he is familiar with the path. He does not need help with laundry. 

Analysis

Although the evidence reflects that the Veteran requires some assistance from another person for limited activities (such as crossing the street), such assistance appears to be irregular and does not restrict the Veteran from living independently. By the Veteran's own testimony, he was able to "adjust" so he could live without the assistance of another person; such a statement reflects a Veteran who is capable of helping himself, rather than being so helpless as to require the regular aid and assistance of another person. Although he cannot drive, his mode of traveling enabled him to attend the Board hearing and medical examinations independently. He no longer requires the assistance of a cane. Although he relies on help with stairs, reading labels, and crossing roads, such difficulties do not prevent him from being able to leave his house and complete activities of daily living-in fact, the Veteran reported taking walks daily, regularly attending social meetings, and cooking for himself. There was no indication in the record that the Veteran is physically or mentally incapacitated.

The Veteran's difficulty with depth perception likewise does not appear to hinder his ability to live independently. The Board finds the May 2016 VA aid and attendance examination to have significant probative value in determining the Veteran's limitations; the Board notes that the examination does not appear to be in great conflict, if in any conflict, with the Veteran's own reports of his daily living. The Veteran's statements do not reflect a regular need for aid and attendance of another person, rather than periodic assistance on an as-needed basis while the Veteran performs some activities, such as crossing the street. The Board acknowledges that he has the help of the low vision staff, but the Veteran's statement reflects that such assistance enables him live independently and therefore is not taken as probative evidence of need of regular aid and attendance. 

In analyzing the evidence, the Board has considered that the Veteran's corrective lenses do not appear to completely rectify his left eye disability, but finds that such flaw does not render him helpless. His reports of his daily activities are competent and credible, but his statements simply do not reflect a need of regular aid and assistance by another person, as those terms are defined by VA regulations. Because the preponderance of the evidence reflects that the Veteran is not so helpless as to require the regular aid and attendance of another person, the claim must be denied.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

The appeal seeking to reopen the claim for an increased rating for left eye posttraumatic aphakia is dismissed.

The appeal seeking to reopen the claim for an increased rating for facial scars is dismissed.

Entitlement to SMC based on the need for aid and attendance is denied.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran underwent a VA examination in May 2016. The Veteran's corrected distance visual acuity was 20/40 or better in his left eye. Such corrected vision is used to determine the Veteran's visual acuity for VA purposes. See 38 C.F.R. § 4.76(b). The examiner noted that the Veteran is unable to tolerate his high hyperopic prescription because "the refractive error between the two eyes is very different...As a result, his current glasses correct this small refractive error in his right eye and his left eye remains blurry. This is improved with a soft contact lens in his left eye for reading only." The Board finds the examination ambiguous as to whether the stated distance visual acuity in the Veteran's left eye reflects the Veteran's day-to-day corrected vision, or whether the Veteran has worse corrected distance vision in his left eye due to being unable to tolerate his prescription. As a result, clarification from the May 2016 VA examiner is necessary.

It does not appear that the Veteran ever received proper notice of the evidence needed to substantiate his claim for SMC based on loss of use. Accordingly, remand is necessary to provide the Veteran proper notice. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from November 2015 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should send the Veteran a letter regarding the Veteran's claim for SMC based on loss of use of his left eye satisfying VA's duty to notify.

3. After the above development has been completed, the AOJ must return the Veteran's claims file to the May 2016 VA eye examiner for an addendum opinion. If the May 2016 VA eye examiner is unavailable, an examiner with similar qualifications should be consulted. If the examiner finds it necessary, an examination should be conducted. Based on review of the record (including this remand), the examiner is asked to clarify about the following:

(a) Is the Veteran unable to wear or tolerate corrective lenses for his left eye at any time or in specific circumstances due solely to his left eye service-connected disability? Please explain why.

(b) Does the corrected distance vision noted in VA examinations reflect the Veteran's actual corrected vision if he is wearing his prescribed glasses or contact lenses? If not, what is his corrected distance visual acuity? Is the difference due solely to his left eye service-connected disability? The examiner MUST discuss the May 2016 VA examiner's statement that the Veteran's vision in his left eye remains blurry when wearing glasses, and is only corrected by contact lenses for reading (a.k.a., near vision).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


